department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxk contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your xxkxkkkkxkkmkkk kkk kkk kkk or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax exempt and government entities oivision date date uil contact person identification_number contact number fax number employer_identification_number q i sec_5 o o w o l o i l tate o _ - o o w e s w o e t h t o u o e u u o u o m t u t o u o n we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information you provided we conclude that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below facts you are a state not-for-profit corporation incorporated on date1 pursuant to your application form_1023 and supporting documentation you state that your purpose is to facilitate the identification of worthy charities and to foster giving by donors in a very timely and rapid response time through online giving and mobile phone technology xxxxxxxxxxxxxxxxxxxxxxxxx response time through online giving and mobile phone technology pursuant to your articles of incorporation articles your specific purposes include a b to provide a means to support and contribute to other charitable organizations exempt under sec_501 to help meet where possible the physical financial medical and other needs of those in any place or location where such needs exist throughout the whole world and which are consistent with the underlying purposes of this corporation and c tobe operated in a manner consistent with the laws under sec_501 your articles also state that you are a non-member entity three directors b c and d manage your day-to-day affairs your conflict of interest policy among other guidelines bars and regulates transactions that might benefit the private interest s of any of your officers or directors your bylaws provide that b is appointed chairman of your board_of directors board to honor his commitment and vision in founding you the board with the concurrence of b shall choose additional qualified individuals to serve on your board the term of each director including the chairman is indefinite and in order to remove the chairman a vote of least of your directors entitled to vote is required the chairman also has the deciding vote if the directors are deadlocked on any issue in order to encourage donation and also to make donations easier and quicker you state that you plan to raise funds on behalf of sec_501 organizations using an online giving system through your website and mobile phone applications you state that both your website and mobile phone application will contain information about selected sec_501 charities that operate in the areas of national world disaster relief children community and families health and environment and health and wellness and will provide donors with the ability to make a donation through the website or through the mobile phone application to the charity of their choice you submitted a list of the sec_501 organizations on whose behalf you solicit charitable_contributions however you were unable to submit proof or copy of any contract between you and any of these charitable organizations you explained that you do not have a contract with any of these sec_501 organizations because none of the organizations would enter into such an agreement until you obtain sec_501 tax-exempt status from the service you did submit a copy of a memorandum of understanding between you and foundation you represent that the eventual contract between you and the charitable organizations shall include the charitable organizations’ right to full disclosure of your financial statement and the right to audit you you have entered into a contract with llc to provide all of your hardware software and administrative services in the operation of your online giving system including your mobile phone application_for a fee of of donations contract llc is a for-profit entity owned by your directors in the following proportions b x c y and d z and shares a similar xxxkxxkxkkaxkkxkxkxkkkxkkkxkkkk name with you at the time you submitted your application you stated that your directors have a business relationship with each other as they work together in a business devoted to software applications solutions and acquisitions all of which are designed to help other businesses including charities you state that llc will initially provide its software application only to you in the future llc will license the software to other organizations besides you the contract provides that you will remit the remaining of the donation to the selected charitable organizations you state that you have implemented a tier_system whereby you will reduce the fee if and when donations reach a certain level you also state that t he fee after careful market analysis is well below the average that charitable organizations spend in order provide funds directly to their program activities however you did not submit a copy of the market analysis or any other documentation related to you arrived at this fee in your letter dated date2 you state that because you want a board composed of individuals with no business or familiar relationship c and d are no longer on your board and b is no longer a member of llc’s board_of executives you also indicated that llc will change its name in the future but has not done so n addition b remains your chief_executive_officer ceo your chairman and x owner of llc you also included a copy of an amended contract amended contract dated date3 between you and llc b your founder ceo chairman of your board and x owner of llc signed the amended contract on your behalf d signed the amended contract on llc's behalf you submitted a conflict of interest policy and implementation in approval of agreement with the llc signed by b declaring that he did not vote for and or influence the confirmation of consideration of entering into the said agreement under the amended contract the activities llc shall perform include a b c license to you certain hosted software that will run your donation website render all services which include data import export monitoring support backup recovery change management technology updates and train you on how to productively use the software administrative services which include collection and remission of donations to sec_501 organizations pursuant to the amended contract you are no longer using the tiered_structure for fees instead you state that you will charge a total transaction fee of on all donations received of this you will pay llc for services rendered pursuant to the amended contract and the remaining will be used by you for administration and marketing costs there is no limit or cap on the total amount of fee charged to any one donor you attribute your ability to reduce the fee from to to your ability to subsidize your costs through private grants you state that you are presently seeking private grants and individual donations which you will use to cover operating_expenses hoping to eventually eliminate the transaction fee at the end of every month you will transfer to each charity monies you xxxkxxxxxxkxxxxxxkxxxxxkxkxkk collected on their behalf less the you charge for operational expenses however the monthly transfer will only occur if the donation s on behalf of such charitable organizations is at least dollar_figure for all other charitable organizations where the donation is less than dollar_figure you will transfer funds less the transaction fee only yearly you were asked but failed to submit copies of any documents that memorialized the negotiations between you and llc you were also asked to submit a copy of the board’s meeting minutes reflective of the board’s approval of both the contract and the amended contract considering the relationship between you llc b c and d you stated that the minutes of the board_of directors in which the compensation agreement with the llc was considered and approved have not been drafted yet law sec_501 provides that an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 provides that to merit tax-exempt status under sec_501 an organization must be organized and operated exclusively for charitable or educational purpose s among others sec_501 provides that an organization tax-exempt under sec_501 shall make certain that no part of its net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 provides that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 provides that to satisfy the operational_test an organization must serve a public purpose rather than private interests thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_69_383 1969_2_cb_113 provides that under certain circumstances the use of a method of compensation based upon a percentage of the income of an exempt_organization can xxxxxxxxxxxxxxxxxxxxxxxxx constitute inurement of net_earnings to private individuals in 326_us_279 the supreme court held that the presence of private benefit if substantial in nature will destroy an organization's tax-exempt status regardless of the organization's other charitable purpose 31_tc_141 provides that in order to qualify for exemption from tax an organization has the burden of proving that it is both organized and operated exclusively for charitable purposes and that no part of its net_earnings inures to the benefit of any private individual further a ratio of income based compensation agreement that is tantamount to a joint_venture between the organization and persons in control of the organization will disqualify such an organization from qualifying for tax-exempt status as an organization described under sec_501 in 222_fsupp_151 e d wash the court held that even a small amount of private_inurement is fatal to a sec_501 exemption in beth-el ministries v u s u s tax cas cch p9412 the court held that even if the benefit inuring to the members is small it is still impermissible in 71_tc_1067 the tax_court concluded that taxpayer a non-profit entity cannot qualify for tax-exempt status under sec_501 because for-profit entities used taxpayer as an instrument to further their for-profit purposes the for-profit organizations several of them exerted significant indirect contro over taxpayer through contractual arrangements the question for the court was whether they benefited substantially from the operation of the applicant not whether the payments made to the for-profits were excessive the fact that the for-profits lacked structural control_over taxpayer and the fact that amounts paid to the for-profit organizations under the contracts were reasonable did not affect the court's conclusion in p l l scholarshi82_tc_196 the tax_court held that an organization that operated charitable bingo on the premises of a bar allowed the bar to increase its sales of food and drinks by its operations in the bar thereby benefitting the bar in more than an insubstantial way the organization and bar were controlled by some of the same persons the court held that the operations of the organization and bar were so interrelated as to be functionally inseparable the effect of which was that any economic benefit the bar received was not incidental in 765_f2d_1387 cir the court affirmed a tax_court decision that there was ample evidence in the record to support the finding that church by mail inc was operated for the substantial non-exempt purpose of providing a market for the services of the for-profit company church by mail sent out sermons in numerous mailings this required a great deal of printing services a for-profit company controlled by the same ministers provided the printing and the mailing the services were provided under two contracts the contracts were signed by the two ministers for both the organization and the for-profit company the organization's business comprised two-thirds of the overall business done by the for-profit company xxxxxxxxkxxxxxkxkxkkxkxxkxkxkxxkk 92_tc_1053 the tax_court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests international postgraduate medical foundation v comm'r t c memo an organization whose activity was to conduct continuing medical education tours abroad exclusively used one for-profit travel agency to arrange its travel tours the same individuals controlled both the organization and for-profit travel agency and the organization did not solicit bids from any other travel agency furthermore both entities shared the same office because both entities were interrelated the court held that the organization was operated for the benefit of the for-profit travel agency in salvation navy v comm’r tcmemo_2002_275 the court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that its net_earnings would not inure to the benefit of a private individual its founder analysis based on the facts provided you have failed to establish that you operate exclusively for exempt purposes and not for private purposes under sec_501 to qualify for tax-exempt status as an organization described under sec_501 an organization must be organized and operated exclusively for charitable or educational purpose s among others such an organization must make certain that none of its net earning inures to the benefit of any private person s or entity and if the organization’s net_earnings inure in whole or in part to the benefit of private shareholders or individuals the organization is not operated exclusively for one or more exempt purposes see sec_501 your information indicates that you operate to benefit llc and its shareholders b c and d your contract business relationship with llc confers more than insubstantial private benefit on llc and its members an organization that seeks qualification for tax-exempt status under sec_501 must operate to serve a public purpose rather than private purpose s interest s see sec_1_501_c_3_-1 substantial private benefit irrespective of an organization's charitable purpose will bar tax-exempt status see 326_us_279 and 92_tc_1053 based on the information provided neither the contract nor was the amended contract between you and llc is a product of an arms’ length negotiation at the time you entered into the contract b c and d were all members of your board serving indefinite terms your initial fee payable to llc was of your donation receipts you stated that t he fee after careful market analysis is well below the average that charitable organizations spend in order provide funds directly to their program activities however you failed to submit documentation or any other proof of the market analysis you claimed you conducted prior to awarding llc the contract to render software application services to you further you will pay llc a percentage of donation receipts however you placed no cap or limit on the total amount llc can receive mxxxkxkxxxxkxkxxxkkkxx xxkxkxxkxk from donation receipts this lack of cap limit entails that llc can receive unlimited income that will more than compensate llc for the services llc renders to you thus rather than devoting substantially_all your income towards a purpose tax-exempt under sec_501 your income will be inuring to the benefit of llc you did not submit any information to show that the fee you paid pay llc equals the fair_market_value of the services llc provided provides to you you also failed to submit comparable quotes indicative that the administrative fee you paid pay llc is comparable to the fee similar entities in your locale charge for similar services of such capacity you also failed to submit a copy of your board meeting minutes reflective of the board’s approval of the contract and amended contract after the service requested this information from you to qualify for tax-exempt status the organization seeking tax-exempt status has the burden of proving that it is both organized and operated exclusively for charitable purposes and that no part of its net_earnings inures to the benefit of any private individual the facts and circumstances surrounding the contract the amended contract and the relationship between you llc b c and d shows that this is an arrangement that is tantamount to a joint_venture between you and persons who control you inclusive of b and up to a certain time c and d to more than insubstantially benefit llc such an arrangement cannot garner you tax-exempt status as an organization described under sec_501 see 31_tc_141 see also 765_f2d_1387 cir and 71_tc_1067 b as your founder ceo and chairman of your board holds a personal and private interest in you see sec_1_501_a_-1 in addition b has the power to approve whomever you appoint to your board b also has the deciding vote if the directors are deadlocked on any issue d who until sometime before date2 was on your board and owner of llc represented llc and signed the amended contract on llc’s behalf you submitted a conflict of interest policy and implementation in approval of agreement with the llc signed by b declaring that he did not vote for and or influence the confirmation of consideration of entering into the said agreement however you did not submit a conflict of interest declaration signed by d irrespective of the fact that d represented llc and signed the amended contract on llc’s behalf after d resigned from your board a conflict of interest still existed between d and you because b your ceo and chairman of your board continues to be a member of llc with d your information indicates that b orchestrated or otherwise influenced the amended contract between you and llc despite the fact he owns x of llc and signed a conflicts of interest policy the relationship between b and llc and the manner in which you entered into the amended contract with llc is such that the amended contract conveys an improper private benefit to b as b not only controls you but is also an x owner of llc the amended contract is an indirect economic benefit to b which is disallowed under sec_1_501_c_3_-1 of the regulations see salvation navy v comm’r tcmemo_2002_275 unlike the organization in revrul_69_383 supra the contract and the amended contract were not products of arms’ length negotiations by failing to show that you have negotiated the contracts through arm’s length negotiations you have instead shown that you operate more xxxxkxxxxxxkkxkxkkkkxxkxkkxkkxkk than insubstantially to further the financial and business_interest of llc and its members rather than exclusively operate to benefit the public as required of an organization described under sec_501 see p l l scholarshi82_tc_196 see also international postgraduate medical foundation v comm'r t c memo the burden of proving that you are not organized and or operated for private benefits falls on you however you failed to meet this requirement see sec_1_501_c_3_-1 the fact that this software service fee is only of your total donors’ contributions is immaterial any amount of inurement no matter how small shall bar tax-exempt status under sec_501 see 222_fsupp_151 e d wash conclusion based on the information provided you confer more than insubstantial benefit to llc and your income indirectly inures to the benefit of b an insider therefore you are serving a private purpose rather than a public tax-exempt purpose and we conclude that you are not an organization described under sec_501 and as such you do not qualify for tax-exemption from federal_income_tax under sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters xxxxkxxkxxxkkkkxaxxkxxkxkxkxkkkk please send your protest statement and any supporting documents to this address internal_revenue_service attn constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g director exempt_organizations lerner
